UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
DOUGLAS E. MASSEY,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 1:15-cv-02112 (APM)
                                          )
AMERICAN FEDERATION OF                    )
GOVERNMENT EMPLOYEES, et al.,             )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

I.     INTRODUCTION

       Plaintiff Douglas Massey filed this lawsuit against his union, Defendant American

Federation of Government Employees (“AFGE”), and one of its officials, Defendant William A.

Preston, alleging violations of the Labor-Management Reporting and Disclosure Act (“LMRDA”),

29 U.S.C. § 411. Plaintiff asserts that Defendants falsely accused him of threatening and assaulting

Preston at an AFGE National Convention (“Convention”) for opposing the candidacy of the

incumbent AFGE President, David Cox, and then retaliating against him in various ways, each in

violation of the LMRDA. In a previous ruling, the court permitted Plaintiff to proceed on all

counts of his Complaint against Preston, dismissed certain counts against the AFGE, and dismissed

Cox from the case. See Massey v. Am. Fed’n of Gov’t Emps., 196 F. Supp. 3d 35 (D.D.C. 2016).

Now before the court are Preston’s and AFGE’s Motions for Summary Judgment.

       In their Motions, Defendants contend that the doctrine of res judicata precludes all of

Plaintiff’s remaining claims. Specifically, Defendants point to an earlier litigation decided in

D.C. Superior Court, in which Plaintiff accused Preston of abuse of process for seeking a
restraining order against him as retribution for refusing to support Cox. That case proceeded to a

bench trial. Preston testified that Plaintiff assaulted and threatened him at the Convention; Plaintiff

denied those accusations, claiming he merely placed his arm around Preston and told Preston that

he could not bully him into supporting Cox. The court credited Preston’s testimony. It then

concluded that the confrontation at the Convention gave Preston a genuine reason to fear Plaintiff

and, therefore, Preston had applied for a restraining order in good faith, and not as retribution for

Plaintiff’s political views. Defendants in this case now argue that the doctrine of res judicata not

only bars Plaintiff from re-litigating those factual issues in this court, but also precludes him from

proving his remaining claims.

           The court agrees. Plaintiff’s Complaint advances five counts, each of which rests on the

same theory—that Preston invented out of whole cloth the threats and assault in order to get back

at Plaintiff for opposing Cox’s re-election. The Superior Court actually and necessarily found

against Plaintiff on those issues, and, consequently, the doctrine of res judicata requires treating

those adverse findings as uncontested in this case. As a result, Plaintiff cannot prove the facts

underlying the claims he advances in this court. 1 Accordingly, the court grants Defendants’

Motions for Summary Judgment.

II.        BACKGROUND

           A.       Factual Background

           Plaintiff Douglas Massey is a member of Defendant American Federation of Government

Employees (“AFGE”). See Def. Preston’s Mot. for Summ. J., ECF No. 35, Mem. in Supp., ECF

No. 36 [hereinafter Preston Mot.], at 1, 4. In 2015, Plaintiff was elected to serve as Second Vice

President for a local chapter of AFGE, Local 17. Id. at 4. At that time, Defendant William A.



1
    In light of this holding, the court does not address Defendants’ other arguments in support of summary judgment.

                                                          2
Preston was the President of Local 17. Id. At some point in 2015, a rift developed between

Plaintiff and Preston, stemming in part from Plaintiff’s opposition to the re-election campaign of

AFGE’s incumbent President, Daniel Cox. Id. at 4–5. Both Plaintiff and Preston were elected as

delegates to AFGE’s 2015 National Convention (“Convention”), held in Orlando, Florida, in

August 2015. Id. at 1–2, 4–5.

       There, the acrimony between Plaintiff and Preston would come to a head, culminating in a

physical confrontation at the Convention hotel. See Preston Mot., Ex. 1, ECF No. 36-1 [hereinafter

Trial Tr.], at 67–74. Both men recount the episode quite differently. According to Preston, while

he was tending to his official duties at the Convention, he noticed Plaintiff and smiled at him.

Plaintiff immediately approached him, said “get that bullshit smile off your face,” and then

grabbed him by the back of the neck and said “don’t threaten me.” Id., at 70–73. After talking to

his wife, Preston then reported the incident first to the AFGE Sergeant-at-Arms Committee and

then to hotel security and the police. Id. at 73–75, 119–21. Plaintiff, for his part, admits that there

was a confrontation at the hotel, but denies that he threatened or grabbed Preston. According to

Plaintiff, before the Convention, he had criticized Cox’s spending of union funds and had told

Preston that he would be opposing Cox’s re-election, even though Preston strongly backed Cox.

Pl.’s Opp’n to Defs.’ Mot. for Summ. J., ECF No. 39 [hereinafter Pl.’s Opp’n], Ex. 1, ECF No.

39-1 [hereinafter Massey Decl.], ¶¶ 7–8. At the Convention itself, Plaintiff actively campaigned

against Cox, handing out flyers critical of Cox and urging his defeat. Id. ¶¶ 7, 10. Inside the hotel,

Preston approached him, looked at one of Plaintiff’s flyers, and asked him to support Cox. When

Plaintiff declined, Preston purportedly threatened to take away Plaintiff’s official time—that is,

time he could work as a union official during regular work hours—if he did not support Cox. Id.

¶ 12. The two then walked away from one another, but a few minutes later, Plaintiff claims that



                                                  3
he approached Preston, merely put his arm around his shoulder, and said “I’m the wrong guy to

bully. You cannot bully me this time.” Id. ¶ 14. Plaintiff denies that he ever grabbed Preston by

the neck.

       Shortly thereafter, the AFGE Sergeant-at-Arms Committee (the “Committee”) convened

to investigate the incident.   Preston Mot. at 5; Def. AFGE’s Mot. for Summ. J., ECF No. 37

[hereinafter AFGE Mot.], at 1–2. The Committee heard from both Plaintiff and Preston, credited

Preston’s version of events, and concluded Plaintiff had disrupted the Convention. AFGE Mot. at

1–2. As punishment, the Committee prohibited Plaintiff from further participating in Convention

activities, except voting for national officers. Id. After the Convention, Preston notified Plaintiff

that he intended to remove Plaintiff’s official time. Preston Mot. at 5.

       Roughly two weeks after the incident, Preston filed an application for a temporary

restraining order (“TRO”) and a petition seeking a preliminary injunction against Plaintiff in

D.C. Superior Court. Preston Mot. at 5–6. The D.C. Superior Court denied the TRO, and Preston,

who no longer worked in the same office as Plaintiff, abandoned his suit. Id.

       Determined to hold Preston accountable for making false accusations, Plaintiff filed his

own suit in Small Claims Court in the D.C. Superior Court on December 11, 2015, asserting a

common law abuse of process claim. Id. at 6. The case proceeded to a bench trial on June 28,

2016, before the Honorable Joseph Beshouri. Id. Both Plaintiff and Preston testified at the trial,

relating the vastly different accounts described above. Trial Tr. at 17–59, 62–117. The only other

witness to testify was Preston’s wife, who said that Preston had called her from the Conference

“very upset” and “shaking” and had told her that “Doug Massey had assaulted him in public . . .

by placing his fingers and thumb on the back of his neck and squeezing very hard to cause pain,

and had made threatening comments.” Id. at 119–20.



                                                 4
       Judge Beshouri sided with Preston. He credited the testimony of Preston and Preston’s

wife, and found that Preston had sought the TRO based on a legitimate fear of Plaintiff arising

from the incident at the Convention. Id. at 153–57. Judge Beshouri entered judgment in favor of

Preston, which Plaintiff did not appeal.

       B.      Procedural Background

       On December 7, 2015, around the same time that Plaintiff filed suit in D.C. Superior Court,

he also filed suit in this court, alleging that Defendants Preston, Cox, and AFGE had fabricated

claims against him in retaliation for opposing Cox, in violation of his rights under the Labor-

Management Reporting and Disclosure Act. See Compl., ECF No. 1 (filed Dec. 7, 2015).

Defendants each filed Motions to Dismiss Plaintiff’s Complaint.      See Def. Preston’s Mot. to

Dismiss, ECF No. 13; Defs.’ AFGE and Cox’s Mot. to Dismiss, ECF No. 14. The court (1) granted

Defendant Cox’s Motion in its entirety and dismissed all claims against him, (2) granted in part

and denied in part Defendant AFGE’s Motion and dismissed all claims against AFGE except for

Counts I and II, and (3) denied Defendant Preston’s Motion in its entirety. See Massey, 196
F. Supp. 3d at 35.

       The parties then proposed pre-discovery summary judgment briefs on the question whether

the doctrine of res judicata barred Plaintiff’s remaining claims. See Joint Rule 26(f) Report,

ECF No. 33, at 1, 3. The court agreed to summary judgment briefing on that narrow issue,

see Minute Order, Sept. 22, 2016, and now turns to Defendants’ Motions.

III.   LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A “genuine dispute” of a “material fact” exists when the fact is “capable of affecting the



                                                5
substantive outcome of the litigation” and “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Elzeneiny v. District of Columbia, 125 F. Supp. 3d 18, 28

(D.D.C. 2015).

        In assessing a motion for summary judgment, the court looks at the facts in the light most

favorable to the nonmoving party and draws all justifiable inferences in that party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). To defeat a motion for summary

judgment, the nonmoving party must put forward “more than mere unsupported allegations or

denials”; its opposition must be “supported by affidavits, declarations, or other competent

evidence, setting forth specific facts showing that there is a genuine issue for trial” and that a

reasonable jury could find in its favor. Elzeneiny, 125 F. Supp. 3d at 28 (citing Fed. R. Civ. P.

56(e)); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).

IV.     DISCUSSION

        The court starts with a discussion of the general principles of res judicata, and then applies

them to the merits of the parties’ dispute.

        A.       Res Judicata

        Res judicata collectively refers to the doctrines of claim and issue preclusion, which,

generally speaking, prevent a litigant from bringing before the court a legal claim or issue that

another tribunal has already resolved. Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Of relevance

to the parties’ current dispute, issue preclusion bars “successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to the prior judgment, even

if the issue recurs in the context of a different claim.” Id. (internal quotation marks omitted); see

also U.S. Postal Serv. v. Am. Postal Workers Union, 553 F.3d 686, 696 (D.C. Cir. 2009)

(explaining that “once a court has decided an issue of fact or law necessary to its judgment, that



                                                   6
decision may preclude relitigation of the issue in a suit on a different cause of action involving a

party to the first case” (internal quotation marks omitted)).

       For a defendant to successfully show that a final judgment in a prior case precludes the

plaintiff from litigating an issue in the present case, the defendant must demonstrate three

elements: “[1], the same issue now being raised [was] contested by the parties and submitted for

judicial determination in the prior case[; 2], the issue [was] actually and necessarily determined by

a court of competent jurisdiction in that prior case[; and] [3], preclusion in the second case [does]

not work a basic unfairness to the party bound by the first determination.” Martin v. U.S. Dep’t of

Justice, 488 F.3d 446, 454 (D.C. Cir. 2007) (alterations in original) (quoting Yamaha Corp. of Am.

v. United States, 961 F.2d 245, 254 (D.C. Cir. 1992)).

       B.      Preclusive Effect of the Superior Court Litigation

       As to the first issue-preclusion element, the court easily finds that Plaintiff raised “the same

issue now being raised [which was] contested by the parties and submitted for judicial

determination” before the D.C. Superior Court. See Martin, 488 F.3d at 454. The following

exchange between Plaintiff and Judge Beshouri supports that conclusion:

                       THE COURT: We’ve got two different versions of what
               happened at the top of that set of escalators. Who did what seems
               to be very much at issue. Who said what. Who did what.

                      If I believe you, if I credit your testimony about what
               happened there, then it seems to me that I move on to consider what
               was presented, what was the intended goal in the application for the
               temporary protection order.

                       If I credit the version of events offered instead by Mr.
               Preston, there would be basis for an application for a temporary
               protection order, right? . . . Because if I credit that version, he had




                                                  7
                  clear basis, factual basis, good reason to go to the Court to see[k] a
                  protection order, agreed?

                  MR. MASSEY: Correct.

Trial Tr. at 150–51. Thus, as Plaintiff conceded, the parties directly contested what happened at

the Convention and submitted that question to Judge Beshouri to resolve.

         Next, the court finds that, as to the second element, Judge Beshouri “actually and

necessarily determined” the parties’ factual dispute when making his ultimate decision. After

weighing the competing versions of what took place at the Convention, Judge Beshouri made the

following findings of fact and conclusion of law before entering judgment in favor of Preston:

                  [H]aving found [Preston’s wife] credible and having found Mr.
                  Preston by [and] large credible, I do conclude that the events that
                  transpired at the top of that escalator were sufficient to give
                  [Preston] the fear that prompted him at his wife’s suggestion to
                  make contact with the sergeant-at-arms and to present his version of
                  events to the sergeant-at-arms and to achieve the resolution that was
                  achieved then. I do find then that there was a basis for him to seek
                  a [TRO] . . . .

                  I do conclude from my assessment of [Preston’s] credibility, his
                  testimony, his wife’s testimony that he had good basis to seek that
                  [TRO] . . . and therefore, he had no ulterior motive in doing so, or
                  using the process other than it would be used [in] the regular
                  prosecution of the case.

Id. at 153–57. 2 The above-quoted findings and conclusion leave little doubt that Judge Beshouri

“actually determined” that the confrontation between Plaintiff and Preston at the Convention

unfolded as Preston—not Plaintiff—described it, and those events supplied Preston with legitimate

cause to seek a TRO against Plaintiff. By the same token, Judge Beshouri rejected Plaintiff’s

contention that Preston sought the TRO to punish Plaintiff for opposing Cox’s re-election. See,


2
 Plaintiff seems to suggest that issue preclusion does not apply in this case because Judge Beshouri did not commit
his factual findings and reasoning to writing, but instead recited them orally in open court on the record. Pl.’s Opp’n
at 4–5. Plaintiff, however, cites no case for the proposition that factual findings memorialized on the record following,
as here, a full trial on the merits lack preclusive effect.

                                                           8
e.g., Trial Tr. at 157 (Judge Beshouri holding: “If there was a tie here, all ties go to the defendant,

and given my assessment of his credibility and his wife’s credibility, I don’t frankly find it even a

tie. That’s the judgment of the Court. The judgment is therefore for the defendant.”) (emphasis

added).

          Plaintiff disputes, however, that Judge Beshouri “necessarily determined” those contested

issues. Specifically, he argues that “Preston’s motive in filing an action for a TRO was not even

relevant to a claim of abuse-of-process.” Pl.’s Opp’n at 10. He contends the court can correct that

“mistake” “by ruling as a matter of law that Judge Beshouri’s determination as to ulterior motive

was not necessary to his judgment . . . and could not be ‘necessary’ let alone ‘essential’ to an abuse

of process judgment.” Id. Plaintiff’s argument rests on a basic misunderstanding of the common

law tort of abuse of process. “To prevail on abuse of process [under D.C. law], a plaintiff must . . .

demonstrate not only ulterior motive, but success in achieving illegitimate ends with resulting

injury.” Yellow Bus Lines, Inc. v. Drivers, Chauffeurs & Helpers Local Union 639, 883 F.2d 132,

137–38 (D.C. Cir. 1989) (emphasis added). Stated another way, “[t]here are two essential elements

to an abuse of process claim: ‘(1) the existence of an ulterior motive; and (2) an act in the use of

process other than such as would be proper in the regular prosecution of the charge.’” Houlahan

v. World Wide Ass’n of Specialty Programs & Schs., 677 F. Supp. 2d 195, 199 (D.D.C. 2010)

(quoting Hall v. Hollywood Credit Clothing Co., 147 A.2d 866, 868 (D.C. 1959)). Thus, contrary

to Plaintiff’s contention, an “ulterior motive” is an indispensable element of an abuse of process

claim, and, accordingly, Judge Beshouri’s finding that Preston lacked such motive was clearly

essential to his judgment in favor of Preston. See Yamaha, 961 F.2d at 254 (“[w]hen an issue of

fact or law is actually litigated and determined by a valid and final judgment, and the determination

is essential to the judgment, the determination is conclusive in a subsequent action between the



                                                  9
parties” (quoting Restatement (Second) of Judgments § 27 (1982)). Therefore, Judge Beshouri’s

conclusions that Plaintiff had assaulted Preston at the Convention and that the assault had provided

Preston good cause to pursue a TRO against Plaintiff were both “actually and necessarily

determined by a court of competent jurisdiction.” Martin, 488 F.3d at 454.

       Finally, as to the third factor, the court finds that preclusion in this case would not be unfair

to Plaintiff. Id. at 454. Plaintiff’s incentive to litigate the issue of Preston’s motive was “no less

present” in the D.C. Superior Court case than in the present case, and the stakes of this case are

not of “vastly greater magnitude.” Id. at 455 (internal quotation marks omitted). Nor were the

D.C. Superior Court proceedings, as Plaintiff contends, “seriously defective.” Pl.’s Opp’n. at 17

(quoting Blonder-Tongue Labs, Inc. v. Univ. of Ill. Found., 402 U.S. 313, 333 (1971)). Plaintiff

argues that he “did not have an incentive to litigate the ‘ulterior motive’ issue” because of the

nature of the Small Claims Branch of the D.C. Superior Court, where the cases concern lower

dollar amounts and “the rules of evidence are relaxed.” Pl.’s Opp’n at 17–18. Plaintiff contends

that he never would have filed suit in Superior Court had he been aware that he was jeopardizing

his federal claims, as evidenced by the fact that, in Superior Court, he “did not hire a lawyer,” and

“sought only damages . . . in the amount of $5,000,” which pales in comparison to the damages he

now seeks in federal court. Id. at 17–19. That argument is not at all convincing. Plaintiff pursued

to final judgment a lawsuit seeking monetary relief from Preston arising from the same events that

are at issue in this case. He cannot now credibly contend that the nature of the earlier forum—

Small Claims Court—or the amount he sought in damages—no more than $5,000—gave him less

incentive to litigate Preston’s alleged bad faith any less forcefully than in this case.

       Plaintiff also contends that it would be unfair to prevent him from bringing the current suit

as “there is at least a risk that the proceedings in [Superior Court] were defective,” id. at 17, but



                                                  10
that argument, too, proves unavailing. Plaintiff provides no further explanation or support for the

assertion that Superior Court proceedings were at all defective. He intimates that the availability

of discovery and a jury in this case will afford him greater opportunity to prove his case than in

Superior Court, see id. at 18, but that argument is a nonstarter. The critical question here is not

whether the present forum affords greater rights, but whether the earlier forum was “seriously

defective.” It plainly was not. If anything, Plaintiff made a conscious decision not to aggressively

pursue his Superior Court case. For instance, Plaintiff candidly admitted to Judge Beshouri that

he chose not to aggressively cross-examine Preston’s wife. Trial Tr. at 156 (Judge Beshouri

observing: “And while you’ve explained, Mr. Massey, that you only wanted to go but so far in

your cross-examination of her, that was your choice to make.”). Thus, having had, but passed on,

the opportunity to cross-examine a critical adverse witness, Plaintiff cannot now complain that the

Superior Court proceedings were inadequate.

       Plaintiff’s remaining arguments against applying issue preclusion fare no better. The court

rejects Plaintiff’s argument that Judge Beshouri’s findings cannot have a preclusive effect because

he “did not determine that Preston did not violate Massey’s rights under the [Labor-Management

Reporting and Disclosure Act].” Pl.’s Opp’n at 6. Plaintiff again misconstrues the law. “[I]t is

clear beyond cavil that ‘[f]or preclusion purposes, an ‘issue’ is not limited to a ‘cause of action.’”

Brewer v. District of Columbia, 105 F. Supp. 3d 74, 89 (D.D.C. 2015) (quoting Jackson v. District

of Columbia, 412 A.2d 948, 953 (D.C. 1980)).

       Next, Plaintiff argues that Judge Beshouri’s findings only give rise to an inference about

the events that occurred at the Convention, but do not foreclose Plaintiff from proving the alleged

threats and assault necessary to his claims in this case. Pl.’s Opp’n at 7. That argument, however,

fundamentally misconstrues Judge Beshouri’s decision.          As detailed above, Judge Beshouri



                                                 11
explicitly considered two conflicting versions of what occurred at the Convention, and he sided

with Preston, finding his testimony to be “entirely credible.” Trial Tr. at 157. 3 Thus, when Judge

Beshouri found that Preston “had a good basis to seek that restraining order,” he also necessarily

found that Plaintiff assaulted Preston, and not the other way around. Thus, this court need not

infer how Judge Beshouri perceived the Convention events; he directly and clearly stated his

findings on the record.

         Moreover, Plaintiff contends that Judge Beshouri’s determination that “Preston had no

ulterior motive was based on faulty reasoning.” Pl.’s Opp’n at 11. However, that argument

misapprehends this court’s role in deciding whether res judicata applies in a given case. “[A] court

conducting an issue preclusion analysis does not review the merits of the determinations in the

earlier litigation.” Consol. Edison Co. of N.Y. v. Bodman, 449 F.3d 1254, 1257 (D.C. Cir. 2006);

see also Nat’l Post Office Mail Handlers, Watchmen, Messengers, and Grp. Leaders Div. of

Laborers’ Int’l Union of N. Am. v. Am. Postal Workers Union, 907 F.2d 190, 194 (D.C. Cir. 1990)

(“The doctrine of issue preclusion counsels us against reaching the merits in this case, however,

regardless of whether we would reject or accept our sister circuit’s position.”). Therefore, this

court is not permitted to second-guess Judge Beshouri’s rationale for his findings, only his actual

findings matter.

         Finally, Plaintiff seems to argue that the denial of Preston’s TRO petition somehow

forecloses the application of res judicata in this case. Pl.’s Opp’n at 2–3. He would be wrong.

Issues litigated in a preliminary injunction action “are not even law of the case, much less res

judicata in other litigation.” Cmty. Nutrition Inst. v. Block, 749 F.2d 50, 56 (D.C. Cir. 1984).




3
 Judge Beshouri did state that he found “puzzling” one aspect of Preston’s testimony, but that aspect of his testimony
did not pertain to what happened between Plaintiff and Preston at the Convention. See Trial Tr. at 155.

                                                         12
       Accordingly, the court finds that Judge Beshouri’s findings of fact crediting Preston’s

testimony about the confrontation at the Convention and Preston’s good faith in applying for the

TRO are res judicata in this case and cannot be re-litigated. Martin, 488 F.3d at 454.

       C.       Effect on Plaintiff’s Ability to Litigate His Claims

       Having so concluded, the court enters judgment in favor of Defendants on all counts. Each

count, at bottom, relies on the same factual predicate: Preston contrived the charge that Plaintiff

threatened and assaulted him at the Convention as retribution for Plaintiff’s opposition of Cox.

Plaintiff alleges that Defendants retaliated against him by “intentionally and maliciously”:

            •   “making false allegations to Orlando police officers in an attempt to have Plaintiff
                removed from the Convention” (Count I, Compl. ¶ 40);

            •   “expelling Plaintiff from the Convention” based upon Preston’s false accusations
                (Count II, Compl. ¶¶ 23, 42; Massey Decl. ¶¶ 16, 21–22);

            •   “ma[king] good on [Preston’s] threat” made at the Convention to “remov[e]
                Plaintiff from his elected position[,] . . . , remov[e] his official time, and ban[ ] him
                from Local 17’s office” (Count III, Compl. ¶¶ 24, 44; Massey Decl. ¶ 25);

            •   “making defamatory statements to Plaintiff’s supervisor [that Plaintiff had
                threatened and assaulted him at the Convention] in an attempt to have him removed
                from the building and disciplined” (Count IV, Comp. ¶¶ 31, 47; Massey Decl. ¶
                29); and

            •   “abusing the judicial process by offering false statements [concerning the alleged
                threats and assault] in court in an effort to get a temporary restraining order and a
                preliminary injunction against Plaintiff” (Count V, ¶¶ 32, 50; Massey Decl. ¶ 30).

The court agrees with Preston that each of the above counts is “based on the incident at the hotel

and the motive Preston had to take subsequent action against [Plaintiff].” Preston Mot. at 16. And,

in light of Judge Beshouri’s findings that Preston did not falsely accuse Plaintiff of threats and

assault, and that his post-Convention actions were not motivated by an intent to retaliate, those

factual findings must be treated as undisputed for purposes of Defendants’ Motions for Summary

Judgment. Thus, Plaintiff is precluded from establishing a genuine dispute of material fact as to


                                                   13
the factual predicates of his remaining claims. The court therefore enters judgment in favor of

Defendants as to all remaining counts of the Complaint. Cf. Otherson v. U.S. Dep’t of Justice,

I.N.S., 711 F.2d 267, 274, 278 (D.C. Cir. 1983) (affirming dismissal of wrongful termination

claims because claimant was precluded from arguing that he had not actually violated the terms of

his employment because, in a prior criminal case, a trial judge had determined that he had in fact

committed misconduct while on duty); Brewer, 105 F. Supp. 3d at 89, 98–99 (concluding that the

plaintiff had failed to state claims because the fact-finding in an earlier litigation was preclusive

as to an essential element of those claims).

IV.    CONCLUSION

       For the foregoing reasons, the court grants Defendants’ Motions for Summary Judgment.

A separate order accompanies this Memorandum Opinion.




Dated: May 15, 2017                                   Amit P. Mehta
                                                      United States District Judge




                                                 14